DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (US Pub. No. 2018/0039534 A1), in view of Ma et al. (US Pub. No. 2015/0347470), in view of Megerian (US Pub. No. 2009/0055418 A1), and further in view of Sun Hsu (US Pub. No. 2007/0156790).

As to claim 1, Cai teaches a data redistribution method implemented in a database cluster comprising a first node storing an original table, the data redistribution method comprising:
	starting a first transaction to start a data redistribution process after a second node is added to the database cluster  ([0104] "FIGS. 13A-13E shows flowcharts for a data redistribution process after one or more new servers/instances have been added to an MPP DB", teaches that the redistribution process is add after one or more new nodes (second node) is added to the MPP DB (database cluster that includes multiple nodes). [0113] teaches "Step 1361 comprises start of a transaction for the data redistribution.") to redistribute the original table to the first node and the second node, wherein the original table comprises a plurality of tuples ([0116] teaches "Step 1367 issues a statement that can delete, select, and/or insert data records that are to be moved as part of the data redistribution. The statement can be issued to one or more DB devices involved in the data redistribution. As a consequence, data records in original one or more servers or DNs are partitioned."  This teaches selecting records that are to be moved, these records are interpreted to form a table.  The original servers store these records to be moved.), and wherein the first transaction comprises:
	creating a temporary table on the at least one first node and the second node ([0114] teaches "[0114] Step 1363 creates a temporary table to be used during the data redistribution."); and
	associating an import operation for the original table with an import operation for the temporary table ([0118]  teaches "data records are moved according to the snapshot of the target table from the original table to a temporary table. The temporary table is created for the data redistribution."
	This teaches moving the records from the original table to a temporary table.  Therefore, an association of an import operation for these tables is performed, because the moving between the tables occurs.); 
starting a second transaction comprising:
redistributing the old tuple to the temporary table ([0118]  teaches "data records are moved according to the snapshot of the target table from the original table to a temporary table. The temporary table is created for the data redistribution."
	This teaches moving the records from the original table to a temporary table.  The actual movement of the transaction is interpreted as the second transaction.  Examiner notes that the first transaction does not affirmatively recite that a redistribution occurs.); and
exchanging metadata of the original table and metadata of the temporary table after the second transaction ends ([0122] teaches "When all transaction has been committed, meta data is switched between target table and original table, the temporary table is merged with original table to be final target table." Switching of meta data between a target and original table, and then merging with original table teaches exchanging metadata of the original table and the temporary table, because the temporary table is merged with the original table.)
Cai does not expressly teach inserting a new tuple imported in the data redistribution process into both the original table and the temporary table;
selecting an old tuple from the original table based on a first transaction identifier that identifies the first transaction that creates the temporary table;
wherein a second transaction identifier identifies a transaction of importing the old tuple to the original table, and wherein a value of the first transaction identifier is greater than a value of the second transaction identifier.
However, Ma et al. teaches inserting a new tuple imported in the data redistribution process into both the original table and the temporary table ([0013] teaches "each row is copied into a fixed buffer of one row size and then inserted into a data page for the target table "  This teaches adding a row (tuple) to a buffer (temporary table), and then inserting into the target table (original table).  The insertion is a redistribution process.)
Cai and Ma et al. are combinable because they are directed to data migration (Cai [0105], Ma [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Ma et al., with a reasonable expectation of success.
The motivation would be to allow user of Cai to use a bulk insert to yield better query execution performance (Ma [0015]).
Cai, as modified, does not expressly teach selecting an old tuple from the original table based on a first transaction identifier that identifies the first transaction that creates the temporary table; wherein a second transaction identifier identifies a transaction of importing the old tuple to the original table, and wherein a value of the first transaction identifier is greater than a value of the second transaction identifier.
However, Megerian teaches
subsequent to creating the temporary table, selecting an old tuple from the original table based on a first transaction identifier that identifies the first transaction that creates the temporary table ([0039] teaches "At step 404, the database engine may identify a record in the first table with the primary key value supplied with the request received at step 402. At step 406, the row having this existing primary key value is duplicated, creating a new record in the first table. In one embodiment, the duplicated record includes a copy of each data field from the row having the existing primary key value. At step 408, the primary key value in the new row is replaced with the new key value (e.g., 067777). For example, FIG. 5 shows the result of a cascading copy operation performed using the row of Employee table 302 with the existing key value of 010203. As shown, employee table 302 now includes a row with a primary key value equal to the new key value (i.e., 067777). Except for the primary key column, the new row contains data values copied from the row of the employee table 302 with the primary key value of 010203."
Here, a record ("old tuple") in the first table ("original table") is selected based on a primary key.  The primary key is a first transaction identifier that identifies a first row.  For example, in FIG. 5, the Employee Number 302 with value 010203 is selected.  The selected data values, which represent the data values memorialized in a transaction, are then duplicated to create a temporary table.  This duplicated data is ultimately used in the creation of the new row that will include New Employee Number 067777.  The table before the new row is added is interpreted to be the original table.  Since the table is made up of the data values for Employee 010203, the data values are used to "create" the temporary table in the form of the new table.  Since a replacement of the primary key value in the new row is performed after the new, duplicated row is created (here, duplicated primary key 010203 is replaced with 067777), a selection of an old record duplicated record in the temporary table is performed.) and wherein a totality of a value of the first transaction identifier is greater than a totality of a value of the second transaction identifier ([0038] teaches "For example, using database schema 200, assume that a request to perform a cascading copy operation is received that identifies an existing primary key value of 010203 from the "employee" table 302 and also includes a new primary key value for a new employee (assume a new key value for the new employee of 067777)."
With further reference to FIG. 5, element 302, a totality of a value of 203 of Employee number 010203 (first transaction identifier) is greater than a value 067 of 067777 (second transaction identifier), so a totality of any value of the first transaction identifier is greater than a totality of one of the a values of the second transaction identifier.)
Cai, as modified and Megerian are combinable because they are directed to data migration (Cai [0105], Megerian [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Megerian, with a reasonable expectation of success.
The motivation would be to allow user of Cai to allow a user to copy complex rows within and across tables (Megerian [0020]).
Cai, as modified, does not expressly teach wherein a second transaction identifier identifies a transaction of importing the old tuple to the original table.
However, Sun Tsu teaches wherein a second transaction identifier identifies a transaction of importing the old tuple to the original table ([0042] teaches "In one embodiment, a given row may have data that refers to data within another row in the same table or another table. Such row(s) may be identified in this operation. After operation 800, the method proceeds to operation 900 which moves the given row and the related row into the determined database while preserving referential integrity."  This teaches an importing of data such as another rows that are identified as being related, and then the given row (old tuple to the original table) and the related row are moved.  Examiner interprets the phrase "old tuple to the original table" to be a given row corresponding to a given table.)
Cai, as modified, and Sun Hsu are combinable because they are directed to data storage and archival  (Cai [0105], Sun Hsu [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Sun Hsu, with a reasonable expectation of success.
The motivation would be to allow user of Cai to efficiently manage database rows (Sun Hsu [0038]).


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, Ma et al., Megerian, Sun Hsu et al.,  and further in view of Joscelyne (US Pub. No. 2018/0357443 A1).

As to claim 2, Cai, as modified, does not expressly teach wherein a tuple with a transaction identifier that is less than the first transaction identifier of the first transaction is the old tuple.
	However, Joscelyne teaches wherein a tuple with a transaction identifier that is less than the first transaction identifier of the first transaction is the old tuple ([0198] teaches "processor 102 creates a new record in index table 706 comprising the ID from field ID1 710 of first data records 702."  [0201] teaches "Processor 102 may also store the information about matching records in the databases 702 and 704 directly. This means processor 102 stores ID3, which may be the primary auto -increment key of index table 706, in ID3 field 720 of first data records 702."  As shown in table 706 of FIG. 7, the ID3 is an auto-increment key, so therefore the key 2 of column ID3 is older than the key 3 of ID3 of table 706.)
Cai, as modified and Joscelyne are combinable because they are directed to data migration (Cai [0105], Joscelyne [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Joscelyne, with a reasonable expectation of success.
The motivation would be to allow user of Cai to harvest information from the combined dataset without the records being disclosed to the other party (Joscelyne [0009]).

As to claim 6, Cai, as modified, does not expressly teach the first transaction identifier and the second transaction identifier comprise a transaction snapshot.
However, Joscelyne teaches the first transaction identifier and the second transaction identifier comprise a transaction snapshot (As shown in FIG. 7, table 7086, both the first and second transaction identifier of ID3 ("1" and "2", respectively) include a full indicator as match type.  This full indicator is a transaction snapshot.)
Cai, as modified and Joscelyne are combinable because they are directed to data migration (Cai [0105], Joscelyne [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Joscelyne, with a reasonable expectation of success.
The motivation would be to allow user of Cai to harvest information from the combined dataset without the records being disclosed to the other party (Joscelyne [0009]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, Ma et al., Megerian, Sun Hsu et al., and further in view of Ramalingam (US 9,152,808).
As to claim 3, Cai, as modified, does not expressly teach wherein associating the import operation for the original table with the import operation for the temporary table comprises creating an association rule for inserting the new tuple into both the original table and the temporary table.
However, Ramalingam teaches wherein associating the import operation for the original table with the import operation for the temporary table comprises creating an association rule for inserting the new tuple into both the original table and the temporary table (col. 6, lines 30-40 teaches "The coding rules 131 identify specific tables or types of tables to be created and/or modified with decoy data, as well as the types of marking to be performed for a given table.  The marking may include specific decoy data to be inserted into the tables 138 and/or responses, rules for modifying pre-existing data to be decoy data, rules for generating decoy data, rules for creating tables."  Here, the coding rule identify specific tables and therefore associate two or more tables.  These tables end up being marked, and therefore associated, for receiving the modification of the pre-existing data.  A modification of data in the decoy data is interpreted as being the new tuple.  The original and temporary tables are the respective tables.)
Cai, as modified and Ramalingam are combinable because they are directed to data storage (Cai [0105], Ramalingam col. 2, lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Ramalingam, with a reasonable expectation of success.
The motivation would be to allow user of Cai to distinguish legitimate requests of the data store 112 from improper requests (Ramalingam col. 8, lines 50-55).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, Ma et al., Megerian, Sun Hsu et al., and further in view of Hase (US Pub. No. 2016/0350352 A1).
 As to claim 4, Cai, as modified, does not expressly teach wherein the exchanging the metadata of the original table and the metadata of the temporary table comprises: starting a third transaction, comprising setting an access exclusive lock for each of the original table and the temporary table); and modifying distribution node information of the original table, to include information about the first node and the second node.
Hase teaches wherein the exchanging the metadata of the original table and the metadata of the temporary table comprises: starting a third transaction, comprising setting an access exclusive lock for each of the original table and the temporary table ([0057 - 0058] teaches "During a modifying transaction, but before commit, a node may modify tables based on database operations specified by the transaction only after obtaining an exclusive lock.  Requesting an exclusive lock indicates an intent to modify a table, even if the changes made by the transaction are never committed. The exclusive lock is requested from the lock manager, and the lock manager requests that other nodes release their shared locks before granting the requesting node the exclusive lock.  For example, when a node 102 receives a database operation such as an UPDATE statement that changes the data in a specific block 170, node 102 requests an exclusive lock for block 170 by sending a request to the lock manager (i.e. node 102). In response to receiving the request, the lock manager (i.e. node 102) sends a message to the other nodes (i.e. node 122, 142) to release their shared locks. After receiving a confirmation, the lock manager (i.e. node 102) grants the exclusive lock to the requesting node 102."  This teaches that multiple tables may be modified after making an exclusive lock.  In the specific example, block 170, which is interpreted as being a table, is modified with an exclusive lock.  However, since multiple tables may be modified, such as tables of block 180, an exclusive lock is applied to block 180 to modify the table.); and modifying distribution node information of the original table, to include information about the first node and the second node ([0058] teaches " when a node 102 receives a database operation such as an UPDATE statement that changes the data in a specific block 170, node 102 requests an exclusive lock for block 170 by sending a request to the lock manager (i.e. node 102)..
Cai, as modified and Hase are combinable because they are directed to data storage (Cai [0105], Hase [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Hase, with a reasonable expectation of success.
The motivation would be to allow user of Cai so a past version is not used to overwrite a more recent version of the data (Hase [0065]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, Ma et al., Megerian, Sun Hsu et al., and further in view of Kikuchi et al. (US Pub. No. 2001/0044792 A1).
As to claim 5, Cai, as modified, does not expressly teach a second transaction further comprises setting an access shared lock for the original tabl
However, Kikuchi teaches second transaction further comprises setting an access shared lock for the original table to allow the new tuple to be imported into the original table in the data redistribution process ([0051] teaches "Also, general-purpose relational DB management systems often include a lock function for a table or a row involved in a current operation. Generally, when a SELECT statement is used to search a table, a shared lock is applied to rows which meet conditions for the search. Rows, which are once shared locked, cannot be modified from other APs, but can be searched for. On the other hand, when a modify operation is executed through an INSERT statement or the like, a row to be modified is applied with an exclusive lock."  Here, a shared lock is applied to a table, which begins the process for finding the rows, ultimately allowing an insert statement to be applied through an exclusive lock.).
Cai, as modified and Kikuchi et al. are combinable because they are directed to data storage (Cai [0105], Kikuchi et al. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Kikuchi, with a reasonable expectation of success.
The motivation would be to allow user of Cai to guarantee the consistency of directory information even if an inadvertent interruption due to a fault in a system (Kikuchi [0016]).

Claims 7, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US Pub. No. 2018/0039534 A1), in view of Megerian (US Pub. No. 2009/0055418 A1), in view of Sun Hsu (US Pub. No. 2007/0156790) and further in view of Ma et al. (US Pub. No. 2015/0347470).
As to claim 7, Cai teaches a data redistribution apparatus implemented in a database cluster comprising a first node storing an original table, the data redistribution apparatus comprising: 
a memory configured to store instructions; and 
a processor coupled to the memory ([0002] teaches a processor and memory) and configured to execute the instructions, which cause the processor to be configured to: 
start a data redistribution process after a second node is newly added to the database cluster ([0104] "FIGS. 13A-13E shows flowcharts for a data redistribution process after one or more new servers/instances have been added to a MPP DB", teaches that the redistribution process is add after one or more new nodes (second node) is added to the MPP DB (database cluster that includes multiple nodes). [0113] teaches "Step 1361 comprises start of a transaction for the data redistribution.") to redistribute the original table to the first node and the second node, wherein the original table comprises a plurality of tuples ([0116] teaches "Step 1367 issues a statement that can delete, select, and/or insert data records that are to be moved as part of the data redistribution. The statement can be issued to one or more DB devices involved in the data redistribution. As a consequence, data records in original one or more servers or DNs are partitioned."  This teaches selecting records that are to be moved, these records are interpreted to form a table.  The original servers store these records to be moved.);
send, to the first node and the second node, a first instruction to start a first transaction and create a temporary table ([0114] teaches "[0114] Step 1363 creates a temporary table to be used during the data redistribution."); 
send a second instruction to the first node to instruct the first node to associate an import operation for the original table with an import operation for the temporary table ([0118]  teaches "data records are moved according to the snapshot of the target table from the original table to a temporary table. The temporary table is created for the data redistribution."
This teaches moving the records from the original table to a temporary table.  Therefore, an association of an import operation for these tables is performed, because the moving between the tables occurs.), 
send a third instruction to the first node and the second node to start a second transaction and redistribute the old tuple to the temporary table ([0118]  teaches "data records are moved according to the snapshot of the target table from the original table to a temporary table. The temporary table is created for the data redistribution."
This teaches moving the records from the original table to a temporary table.  The actual movement of the transaction is interpreted as the second transaction.  Examiner notes that the first transaction does not affirmatively recite that a redistribution occurs.) and 
exchange metadata of the original table and metadata of the temporary table after the second transaction ends ([0122] teaches "When all transaction has been committed, meta data is switched between target table and original table, the temporary table is merged with original table to be final target table." Switching of meta data between a target and original table, and then merging with original table teaches exchanging metadata of the original table and the temporary table, because the temporary table is merged with the original table.).
Cai, as modified, does not expressly teach 
wherein a totality of a value of a first transaction identifier identifying the first transaction that creates the temporary table is greater than a totality of a value of a second transaction identifier identifying a transaction of importing an old tuple into the original table;
wherein a new tuple imported in the data redistribution process is inserted into both the original table and the temporary table; 
wherein the old tuple is selected based on the first transaction identifier and subsequent to creation of the temporary table.
However, Megerian teaches
wherein a totality of a value of a first transaction identifier identifying the first transaction that creates the temporary table is greater than a totality of a value of a second transaction identifier ([0038] teaches "For example, using database schema 200, assume that a request to perform a cascading copy operation is received that identifies an existing primary key value of 010203 from the "employee" table 302 and also includes a new primary key value for a new employee (assume a new key value for the new employee of 067777)."
With further reference to FIG. 5, element 302, a totality of a value of 203 of Employee number 010203 (first transaction identifier) is greater than a value 067 of 067777 (second transaction identifier), so a totality of any value of the first transaction identifier is greater than a totality of one of the a values of the second transaction identifier.) wherein the old tuple is selected based on the first transaction identifier and subsequent to creation of the temporary table ([0039] teaches "At step 404, the database engine may identify a record in the first table with the primary key value supplied with the request received at step 402. At step 406, the row having this existing primary key value is duplicated, creating a new record in the first table. In one embodiment, the duplicated record includes a copy of each data field from the row having the existing primary key value. At step 408, the primary key value in the new row is replaced with the new key value (e.g., 067777). For example, FIG. 5 shows the result of a cascading copy operation performed using the row of Employee table 302 with the existing key value of 010203. As shown, employee table 302 now includes a row with a primary key value equal to the new key value (i.e., 067777). Except for the primary key column, the new row contains data values copied from the row of the employee table 302 with the primary key value of 010203."
Here, a record ("old tuple") in the first table ("original table") is selected based on a primary key.  The primary key is a first transaction identifier that identifies a first row.  For example, in FIG. 5, the Employee Number 302 with value 010203 is selected.  The selected data values, which represent the data values memorialized in a transaction, are then duplicated to create a temporary table.  This duplicated data is ultimately used in the creation of the new row that will include New Employee Number 067777.  The table before the new row is added is interpreted to be the original table.  Since the table is made up of the data values for Employee 010203, the data values are used to "create" the temporary table in the form of the new table.  Since a replacement of the primary key value in the new row is performed after the new, duplicated row is created (here, duplicated primary key 010203 is replaced with 067777), a selection of an old record duplicated record in the temporary table is performed.)
Cai, as modified and Megerian are combinable because they are directed to data migration (Cai [0105], Megerian [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Megerian, with a reasonable expectation of success.
Cai, as modified, does not expressly teach 
identifying a transaction of importing an old tuple into the original table;
wherein a new tuple imported in the data redistribution process is inserted into both the original table and the temporary table; 
wherein the old tuple is selected based on the first transaction identifier and subsequent to creation of the temporary table.
However, Sun Tsu teaches identifying a transaction of importing an old tuple into the original table([0042] teaches "In one embodiment, a given row may have data that refers to data within another row in the same table or another table. Such row(s) may be identified in this operation. After operation 800, the method proceeds to operation 900 which moves the given row and the related row into the determined database while preserving referential integrity."  This teaches an importing of data such as another rows that are identified as being related, and then the given row (old tuple to the original table) and the related row are moved.  Examiner interprets the phrase "old tuple to the original table" to be a given row corresponding to a given table.)
Cai, as modified, and Sun Hsu are combinable because they are directed to data storage and archival  (Cai [0105], Sun Hsu [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Sun Hsu, with a reasonable expectation of success.
The motivation would be to allow user of Cai to efficiently manage database rows (Sun Hsu [0038]).
Cai, as modified, does not expressly teach wherein a new tuple imported in the data redistribution process is inserted into both the original table and the temporary table,
However, Ma teaches wherein a new tuple imported in the data redistribution process is inserted into both the original table and the temporary table ([0013] teaches " each row is copied into a fixed buffer of one row size and then inserted into a data page for the target table "  This teaches adding a row (tuple) to a buffer (temporary table), and then inserting into the target table (original table).  The insertion is a redistribution process.)
Cai and Ma et al. are combinable because they are directed to data migration (Cai [0105], Ma [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Ma et al., with a reasonable expectation of success.
The motivation would be to allow user of Cai to use a bulk insert to yield better query execution performance (Ma [0015]).

As to claim 12, Cai teaches a database cluster, comprising:
a first node; a second node ([0104 teaches one or more new servers/instances have been added to a MPP DB, and therefore multiple nodes); and 
a data redistribution apparatus comprising: 
a processor configured to start a data redistribution process after a second node is added to the database cluster ([0104] "FIGS. 13A-13E shows flowcharts for a data redistribution process after one or more new servers/instances have been added to a MPP DB", teaches that the redistribution process is add after one or more new nodes (second node) is added to the MPP DB (database cluster that includes multiple nodes). [0113] teaches "Step 1361 comprises start of a transaction for the data redistribution."), wherein the data redistribution process is used to redistribute an original table to the first node and the second node, wherein the original table comprises a plurality of tuples ([0116] teaches "Step 1367 issues a statement that can delete, select, and/or insert data records that are to be moved as part of the data redistribution. The statement can be issued to one or more DB devices involved in the data redistribution. As a consequence, data records in original one or more servers or DNs are partitioned."  This teaches selecting records that are to be moved, these records are interpreted to form a table.  The original servers store these records to be moved.); and 
a transmitter coupled to the processor and configured to:
send a first instruction to start a first transaction and create a temporary table to the first node and the second node ([0114] teaches "[0114] Step 1363 creates a temporary table to be used during the data redistribution."), wherein a first transaction identifier of the first transaction is greater than a second transaction identifier identifying a transaction of importing an old tuple in the original table; 
send a second instruction to the first node to instruct the first node to associate, an import operation for the original table with an import operation for the temporary table during the first transaction ([0118]  teaches "data records are moved according to the snapshot of the target table from the original table to a temporary table. The temporary table is created for the data redistribution."
This teaches moving the records from the original table to a temporary table.  Therefore, an association of an import operation for these tables is performed, because the moving between the tables occurs.); and 
send a third instruction to the first node and the second node to start a second transaction and redistribute the selected old tuple to the temporary table ([0118]  teaches "data records are moved according to the snapshot of the target table from the original table to a temporary table. The temporary table is created for the data redistribution."
This teaches moving the records from the original table to a temporary table.  The actual movement of the transaction is interpreted as the second transaction.  Examiner notes that the first transaction does not affirmatively recite that a redistribution occurs.); and 
wherein the processor is further configured to exchange metadata of the original table and metadata of the temporary table after the second transaction ends ([0122] teaches "When all transaction has been committed, meta data is switched between target table and original table, the temporary table is merged with original table to be final target table." Switching of meta data between a target and original table, and then merging with original table teaches exchanging metadata of the original table and the temporary table, because the temporary table is merged with the original table.).
Cai does not expressly teach wherein a totality of a value of a first transaction identifier of the first transaction is greater than a totality of a value of a second transaction identifier, identifying a transaction of importing an old tuple in the original table
wherein a new tuple imported in the data redistribution process is inserted into both the original table and the temporary table;
wherein the old tuple is selected based on the first transaction identifier and subsequent to creation of the temporary table.
However, Megerian teaches
wherein a totality of a value of a first transaction identifier of the first transaction is greater than a totality of a value of a second transaction identifier  ([0038] teaches "For example, using database schema 200, assume that a request to perform a cascading copy operation is received that identifies an existing primary key value of 010203 from the "employee" table 302 and also includes a new primary key value for a new employee (assume a new key value for the new employee of 067777)."
With further reference to FIG. 5, element 302, a totality of a value of 203 of Employee number 010203 (first transaction identifier) is greater than a value 067 of 067777 (second transaction identifier), so a totality of any value of the first transaction identifier is greater than a totality of one of the a values of the second transaction identifier.);
wherein the old tuple is selected based on the first transaction identifier and subsequent to creation of the temporary table  ([0039] teaches "At step 404, the database engine may identify a record in the first table with the primary key value supplied with the request received at step 402. At step 406, the row having this existing primary key value is duplicated, creating a new record in the first table. In one embodiment, the duplicated record includes a copy of each data field from the row having the existing primary key value. At step 408, the primary key value in the new row is replaced with the new key value (e.g., 067777). For example, FIG. 5 shows the result of a cascading copy operation performed using the row of Employee table 302 with the existing key value of 010203. As shown, employee table 302 now includes a row with a primary key value equal to the new key value (i.e., 067777). Except for the primary key column, the new row contains data values copied from the row of the employee table 302 with the primary key value of 010203."
Here, a record ("old tuple") in the first table ("original table") is selected based on a primary key.  The primary key is a first transaction identifier that identifies a first row.  For example, in FIG. 5, the Employee Number 302 with value 010203 is selected.  The selected data values, which represent the data values memorialized in a transaction, are then duplicated to create a temporary table.  This duplicated data is ultimately used in the creation of the new row that will include New Employee Number 067777.  The table before the new row is added is interpreted to be the original table.  Since the table is made up of the data values for Employee 010203, the data values are used to "create" the temporary table in the form of the new table.  Since a replacement of the primary key value in the new row is performed after the new, duplicated row is created (here, duplicated primary key 010203 is replaced with 067777), a selection of an old record duplicated record in the temporary table is performed.).
Cai, as modified and Megerian are combinable because they are directed to data migration (Cai [0105], Megerian [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Megerian, with a reasonable expectation of success.
The motivation would be to allow user of Cai to allow a user to copy complex rows within and across tables (Megerian [0020]).
Cai, as modified, does not expressly teach
identifying a transaction of importing an old tuple in the original table;
wherein a new tuple imported in the data redistribution process is inserted into both the original table and the temporary table;
However, Sun Hsu teaches identifying a transaction of importing an old tuple in the original table ([0042] teaches "In one embodiment, a given row may have data that refers to data within another row in the same table or another table. Such row(s) may be identified in this operation. After operation 800, the method proceeds to operation 900 which moves the given row and the related row into the determined database while preserving referential integrity."  This teaches an importing of data such as another rows that are identified as being related, and then the given row (old tuple to the original table) and the related row are moved.  Examiner interprets the phrase "old tuple to the original table" to be a given row corresponding to a given table.)
Cai, as modified, and Sun Hsu are combinable because they are directed to data storage and archival  (Cai [0105], Sun Hsu [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Sun Hsu, with a reasonable expectation of success.
The motivation would be to allow user of Cai to efficiently manage database rows (Sun Hsu [0038]).
Cai, as modified, does not expressly teach 
wherein a new tuple imported in the data redistribution process is inserted into both the original table and the temporary table.
However, Ma teaches wherein a new tuple imported in the data redistribution process is inserted into both the original table and the temporary table  ([0013] teaches " each row is copied into a fixed buffer of one row size and then inserted into a data page for the target table "  This teaches adding a row (tuple) to a buffer (temporary table), and then inserting into the target table (original table).  The insertion is a redistribution process.)
Cai, as modified, and Ma et al. are combinable because they are directed to data migration (Cai [0105], Ma [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Ma et al., with a reasonable expectation of success.
The motivation would be to allow user of Cai to use a bulk insert to yield better query execution performance (Ma [0015]).

As to claim 14, Cai teaches wherein there are a plurality of first nodes ([0104] teaches " one or more new servers/instances have been added to a MPP DB."  This teaches that there are a plurality new servers (first nodes).), and wherein the data redistribution apparatus is one of the plurality of first nodes ([0105] teaches a "method 1300 for data redistribution of a job data in a first datanode DN1 to at least one additional DN in a MPP DB."  This teaches that the nodes make up the redistribution apparatus.).

As to claim 15, Cai teaches wherein the data redistribution apparatus is a master node included in the database cluster (([0105] teaches a "method 1300 for data redistribution of a job data in a first datanode DN1 to at least one additional DN in a MPP DB."  The first datanode is recognized as a master node.  The massively parallel processing database includes multiple nodes so it is a cluster.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Megerian, in view of Sun Hsu and Ma et al., and further in view of Ramalingam (US 9,152,808).

As to claim 8, Cai, as modified, does not expressly teach wherein the instructions further cause the processor to be configured to send an association rule creation instruction to the first node to instruct the first node to create an association rule for inserting the new tuple in both the original table and the temporary table.
However, Ramalingam teaches wherein the instructions further cause the processor to be configured to send an association rule creation instruction to the first node to instruct the first node to create an association rule for inserting the new tuple in both the original table and the temporary table (col. 6, lines 30-40 teaches "The coding rules 131 identify specific tables or types of tables to be created and/or modified with decoy data, as well as the types of marking to be performed for a given table.  The marking may include specific decoy data to be inserted into the tables 138 and/or responses, rules for modifying pre-existing data to be decoy data, rules for generating decoy data, rules for creating tables."  Here, the coding rule identify specific tables and therefore associate two or more tables.  These tables end up being marked, and therefore associated, for receiving the modification of the pre-existing data.  A modification of data in the decoy data is interpreted as being the new tuple.  The original and temporary tables are the respective tables.)
Cai, as modified and Ramalingam are combinable because they are directed to data storage (Cai [0105], Ramalingam col. 2, lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Ramalingam, with a reasonable expectation of success.
The motivation would be to allow user of Cai to distinguish legitimate requests of the data store 112 from improper requests (Ramalingam col.  8, lines 50-55).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Megerian, in view of Sun Hsu and Ma et al., and further in view of Hase (US Pub. No. 2016/0350352 A1).
As to claim 9, Cai, as modified, does not expressly teach starting a third transaction to set an access exclusive lock for the original table and the temporary table; and modify distribution node information of the original table, to include information about the first node and the second node.
Hase teaches starting a third transaction to set an access exclusive lock for the original table and the temporary table ([0057 - 0058] teaches "During a modifying transaction, but before commit, a node may modify tables based on database operations specified by the transaction only after obtaining an exclusive lock.  Requesting an exclusive lock indicates an intent to modify a table, even if the changes made by the transaction are never committed. The exclusive lock is requested from the lock manager, and the lock manager requests that other nodes release their shared locks before granting the requesting node the exclusive lock.  For example, when a node 102 receives a database operation such as an UPDATE statement that changes the data in a specific block 170, node 102 requests an exclusive lock for block 170 by sending a request to the lock manager (i.e. node 102). In response to receiving the request, the lock manager (i.e. node 102) sends a message to the other nodes (i.e. node 122, 142) to release their shared locks. After receiving a confirmation, the lock manager (i.e. node 102) grants the exclusive lock to the requesting node 102."  This teaches that multiple tables may be modified after making an exclusive lock.  In the specific example, block 170, which is interpreted as being a table, is modified with an exclusive lock.  However, since multiple tables may be modified, such as tables of block 180, an exclusive lock is applied to block 180 to modify the table.)); and modify distribution node information of the original table, to include information about the first node and the second node ([0058] teaches " when a node 102 receives a database operation such as an UPDATE statement that changes the data in a specific block 170, node 102 requests an exclusive lock for block 170 by sending a request to the lock manager (i.e. node 102)..
Cai, as modified and Hase are combinable because they are directed to data storage (Cai [0105], Hase [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Hase, with a reasonable expectation of success.
The motivation would be to allow user of Cai so a past version is not used to overwrite a more recent version of the data (Hase [0065]).

As to claim 13, Cai, as modified, does not expressly teach starting a third transaction to set an access exclusive lock for the original table and the temporary table; and modify distribution node information of the original table, to include information about the first node and the second node.
Hase teaches starting a third transaction to set an access exclusive lock for the original table and the temporary table ([0057 - 0058] teaches "During a modifying transaction, but before commit, a node may modify tables based on database operations specified by the transaction only after obtaining an exclusive lock.  Requesting an exclusive lock indicates an intent to modify a table, even if the changes made by the transaction are never committed. The exclusive lock is requested from the lock manager, and the lock manager requests that other nodes release their shared locks before granting the requesting node the exclusive lock.  For example, when a node 102 receives a database operation such as an UPDATE statement that changes the data in a specific block 170, node 102 requests an exclusive lock for block 170 by sending a request to the lock manager (i.e. node 102). In response to receiving the request, the lock manager (i.e. node 102) sends a message to the other nodes (i.e. node 122, 142) to release their shared locks. After receiving a confirmation, the lock manager (i.e. node 102) grants the exclusive lock to the requesting node 102."  This teaches that multiple tables may be modified after making an exclusive lock.  In the specific example, block 170, which is interpreted as being a table, is modified with an exclusive lock.  However, since multiple tables may be modified, such as tables of block 180, an exclusive lock is applied to block 180 to modify the table.)); and modify distribution node information of the original table, to include information about the first node and the second node ([0058] teaches " when a node 102 receives a database operation such as an UPDATE statement that changes the data in a specific block 170, node 102 requests an exclusive lock for block 170 by sending a request to the lock manager (i.e. node 102)..
Cai, as modified and Hase are combinable because they are directed to data storage (Cai [0105], Hase [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Hase, with a reasonable expectation of success.
The motivation would be to allow user of Cai so a past version is not used to overwrite a more recent version of the data (Hase [0065]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Megerian, in view of Sun Hsu and Ma et al., and further in view of Kikuchi et al. (US Pub. No. 2001/0044792 A1).
As to claim 10, Cai does not expressly disclose set an access shared lock for the original table to allow new tuple to be imported into the original table.
However, Kikuchi teaches set an access shared lock for the original table to allow new tuple to be imported into the original table ([0051] teaches "Also, general-purpose relational DB management systems often include a lock function for a table or a row involved in a current operation. Generally, when a SELECT statement is used to search a table, a shared lock is applied to rows which meet conditions for the search. Rows, which are once shared locked, cannot be modified from other APs, but can be searched for. On the other hand, when a modify operation is executed through an INSERT statement or the like, a row to be modified is applied with an exclusive lock."  Here, a shared lock is applied to a table, which begins the process for finding the rows, ultimately allowing an insert statement to be applied through an exclusive lock.).
Cai, as modified and Kikuchi et al. are combinable because they are directed to data storage (Cai [0105], Kikuchi et al. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Kikuchi, with a reasonable expectation of success.
The motivation would be to allow user of Cai to guarantee the consistency of directory information even if an inadvertent interruption due to a fault in a system (Kikuchi [0016]).

Claims 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Megerian, in view of Sun Hsu and Ma et al., and further in view of Joscelyne (US Pub. No. 2018/0357443 A1).
As to claim 11, Cai, as modified, does not expressly teach the first transaction identifier and the second transaction identifier comprise a transaction snapshot.
However, Joscelyne teaches the first transaction identifier and the second transaction identifier comprise a transaction snapshot (As shown in FIG. 7, table 7086, both the first and second transaction identifier of ID3 ("1" and "2", respectively) include a full indicator as match type.  This full indicator is a transaction snapshot.)
Cai, as modified and Joscelyne are combinable because they are directed to data migration (Cai [0105], Joscelyne [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Joscelyne, with a reasonable expectation of success.
The motivation would be to allow user of Cai to harvest information from the combined dataset without the records being disclosed to the other party (Joscelyne [0009]).

As to claim 16, Cai, as modified, does not expressly teach the first transaction identifier and the second transaction identifier comprise a transaction snapshot or a transaction identity (ID).
However, Joscelyne teaches the first transaction identifier and the second transaction identifier comprise a transaction snapshot or a transaction identity (ID) (As shown in FIG. 7, table 7086, both the first and second transaction identifier of ID3 ("1" and "2", respectively) include a full indicator as match type.  This full indicator is a transaction snapshot.)
Cai, as modified and Joscelyne are combinable because they are directed to data migration (Cai [0105], Joscelyne [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Joscelyne, with a reasonable expectation of success.
The motivation would be to allow user of Cai to harvest information from the combined dataset without the records being disclosed to the other party (Joscelyne [0009]).

As to claim 20, Cai, as modified, does not expressly teach the first transaction identifier and the second transaction identifier comprise a transaction identity (ID).
However, Joscelyne teaches the first transaction identifier and the second transaction identifier comprise a transaction identity (ID) (As shown in FIG. 7, table 7086, both the first and second transaction identifier of ID3 ("1" and "2", respectively) include a full indicator as match type.  This full indicator is a transaction identity.)
Cai, as modified and Joscelyne are combinable because they are directed to data migration (Cai [0105], Joscelyne [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Joscelyne, with a reasonable expectation of success.
The motivation would be to allow user of Cai to harvest information from the combined dataset without the records being disclosed to the other party (Joscelyne [0009]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, Ma et al., Megerian, and Sun Tsu and further in view of Dean (US Pub. No. 2014/0025899 A1).
As to claim 17, Cai, as modified, does not expressly teach wherein associating the import operation for the original table with the import operation for the temporary table comprises creating a trigger for inserting the new tuple into both the original table and the temporary table.
However, Dean teaches wherein associating the import operation for the original table with the import operation for the temporary table comprises creating a trigger for inserting the new tuple into both the original table and the temporary table ([0046] teaches "the data request buffer 306 is configured to write its data out to an immutable data table when the buffer is 75 percent full."  This teaches that the data request buffer (temporary table) writes its data (new tuple) to the immutable data table (original data table) when the buffer is 75 percent full, which is a trigger for inserting the new data.).
Cai, as modified and Dean are combinable because they are directed to data storage (Cai [0105], Dean [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Dean, with a reasonable expectation of success.
The motivation would be to allow user of Cai to efficiently store a large amount of data (Dean [0003]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, Ma et al., Megerian, and Sun Tsu, and further in view of Joscelyne (US Pub. No. 2018/0357443 A1).
As to claim 18, Cai, as modified, does not expressly teach the first transaction identifier and the second transaction identifier comprise a transaction identity (ID).
However, Joscelyne teaches the first transaction identifier and the second transaction identifier comprise a transaction identity (ID) (As shown in FIG. 7, table 7086, both the first and second transaction identifier of ID3 ("1" and "2", respectively) include a full indicator as match type.  This full indicator is a transaction identity.)
Cai, as modified and Joscelyne are combinable because they are directed to data migration (Cai [0105], Joscelyne [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Joscelyne, with a reasonable expectation of success.
The motivation would be to allow user of Cai to harvest information from the combined dataset without the records being disclosed to the other party (Joscelyne [0009]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cai, in view of Megerian, in view of Sun Hsu and Ma et al., and further in view of Dean (US Pub. No. 2014/0025899 A1).
As to claim 19, Cai, as modified, does not expressly teach wherein the instructions further cause the processor to be configured to send a trigger creation instruction to the first node to instruct the first node to create a trigger for inserting the new tuple into both the original table and the temporary table.
However, Dean teaches wherein the instructions further cause the processor to be configured to send a trigger creation instruction to the first node to instruct the first node to create a trigger for inserting the new tuple into both the original table and the temporary table ([0046] teaches "the data request buffer 306 is configured to write its data out to an immutable data table when the buffer is 75 percent full."  This teaches that the data request buffer (temporary table) writes its data (new tuple) to the immutable data table (original data table) when the buffer is 75 percent full, which is a trigger for inserting the new data.).
Cai, as modified and Dean are combinable because they are directed to data storage (Cai [0105], Dean [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cai to include the above citations as taught by Dean, with a reasonable expectation of success.
The motivation would be to allow user of Cai to efficiently store a large amount of data (Dean [0003]).
		Response to Arguments
	Applicant first argues that Megerian does not teach or suggest 1) subsequent to creating the temporary table, selecting an old tuple from the original table based on a first transaction identifier that identifies the first transaction that creates the temporary table; and 2) that a totality of a value of the first transaction identifier is greater than a totality of a value of the second transaction identifier.
	With regard to the limitation of subsequent to creating the temporary table, selecting an old tuple from the original table based on a first transaction identifier that identifies the first transaction that creates the temporary table, Applicant argues that the existing key value is first used to identify a record in the first table, and then a new record including the new key value is added to the first table.  According to Applicant, the existing key value is used prior to adding the new key value to the first table.  
	In response, Examiner points out that at step 406 of Megerian, "the row having this existing primary key value is duplicated, creating a new record in the first table."  Accordingly the temporary table is generated.  Then, "at step 408, the primary key value in the new row is replaced with the new key value…".  As such the replacement of the primary key value is interpreted as a selection of the primary key value ("old tuple") after the temporary table has been generated.  
	With respect to Megerian not teaching a totality of a value of the first transaction identifier is greater than a totality of a value of the second transaction identifier, Applicant argues that the existing key value 010203 ("first transaction identifier") is less than the existing key value 067777 ("second transaction identifier").
	In response, Examiner notes that the claim language requires a totality of a value of the first transaction identifier is greater than a totality of a value of the second transaction identifier.  While Applicant interprets this limitation a meaning something along the lines of the numerical value of the first transaction identifier being greater than the numerical value of the entire second transaction identifier, the claim only requires that some values be greater than the other values in the second transaction identifier.  Here, the value 203 is a totality of a value of Employee number 010203 (first transaction identifier) is greater than a value 067, which is a totality of a value of 067777 (second transaction identifier.  Similar arguments apply to claims 7 and 12, which recite similar limitations.  The dependent claims are rejected at least based on their dependencies from claims 1, 7 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169